Citation Nr: 1236103	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-24 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable disability rating for residuals of a left little finger injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and R.H.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to October 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in March 2012, and a transcript of this hearing is of record.  


FINDING OF FACT

The Veteran's residuals of a left little finger injury are manifested by limitation of motion, pain, and weakness of grip.  There is no evidence of ankylosis and the Veteran's finger has not been amputated.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability evaluation for service connected residuals of a left little finger injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5003, 5216-5230 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran is seeking entitlement to a compensable disability rating for the residuals of an injury to the left little finger.  He filed his claim for an increased evaluation in November 2007.  In his January 2009 notice of disagreement, the Veteran complained that with increased activity, the pain in his left hand increases in severity and he loses the use of his hand and the ability to hold onto items.  At his March 2012 Travel Board hearing, the Veteran testified that he is unable to use tools in his left hand.  Transcript of Hearing at 4 (March 29, 2012).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Traumatic arthritis is rated as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is non-compensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010. 

For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  The lumbosacral articulation and both sacroiliac joints are considered to be a group of minor joints, ratable on disturbance of lumbar spine functions.  38 C.F.R. § 4.45(f).  

Diagnostic Code 5156 provides for a 10 percent rating where there is amputation of the little finger without metacarpal resection at the proximal interphalangeal joint or proximal thereto.  A maximum 20 percent rating is warranted for amputation with metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a. 

Diagnostic Code 5227 provides for 0 percent (non-compensable) rating for unfavorable or favorable ankylosis of the ring or little finger of the major or minor hand.  38 C.F.R. § 4.71a.  A Note to Diagnostic Code 5227 advises the rater to "also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of digits or interference with overall function of the hand."  Id.

Diagnostic Code 5230 provides for a schedular maximum 0 percent (non-compensable) rating for any limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a.  The Veteran is currently rated under this diagnostic code.

The preamble to 38 C.F.R. § 4.71a , Codes 5216 to 5230, provides, in relevant part, that: (1) For the long, ring, and little fingers (digits III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand."

The Veteran was afforded a VA examination in January 2008.  At that time, the Veteran complained of daily sharp, aching pain in left fifth finger which radiates up the arm to the elbow.  Report of Dr. J.M. (January 11, 2008).

The Veteran had limited range of motion of the left little finger, with range of motion of the proximal interphalangeal joint from 0 to 110 degrees with pain at 100 degrees, range of motion of the metocarpophalangeal joint from 0 to 50 degrees with pain at 50 degrees, and range of motion of the distal interphalangeal joint from 0 to 70 degrees.  While the examiner reported that weakness and pain limited joint function following repetitive use, that limitation did not result in any additional loss of motion.  Range of motion of the hand and fingers was otherwise normal.  Hand strength in the left hand was also normal.  The Veteran was able to perform fine motor skills such as tying shoelaces, fastening buttons, picking up a piece of paper, and tearing a piece of paper without difficulty.  An x-ray of the left hand was described as within normal limits.  Id.  

The Veteran was afforded another VA examination in August 2011.  The Veteran complained of pain, stiffness, swelling, and decreased strength and dexterity in the little finger.  He described flare-ups of symptoms as often as once a month lasting approximately two hours.  During flare-ups, he has difficulty holding things.  Report of Dr. S.J. (August 20, 2011).

Bilateral hand examination did not reveal a decrease in strength when pulling, pushing, or twisting or a decrease in dexterity when twisting, probing, writing, touching, and expression.  No obvious deformity of the hands or digits was observed.  The Veteran had limited range of motion of the left little finger, with range of motion of the proximal interphalangeal joint from 49-95 degrees with pain at 95 degrees, range of motion of the metocarpophalangeal joint from 0 to 90 degrees with pain at 90 degrees, and range of motion of the distal interphalangeal joint from 0 to 70 degrees with pain at 70 degrees.  Range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Range of motion of the hand and fingers was otherwise normal.  An x-ray of the left hand showed mild anatomic variation.  The Veteran was diagnosed with status post left fifth finger dislocation injury with flexion deformity and tendonitis.  Id.

In an addendum, the examiner noted that due to his disability, the Veteran may have difficulty grasping or holding tools in the left hand, but concluded that this limitation should not normally cause any loss of use of the left hand and that the Veteran should still have normal left hand function most of the time.  Addendum (December 27, 2011).

Also of record are treatment records from the 62nd Medical Group which show that in November 2007, the Veteran sought treatment for left hand pain of one month duration radiating into the mid forearm and worsened by lifting and gripping.  The Veteran was diagnosed with osteoarthritis of the hand.  An x-ray was ordered which showed degenerative changes in the Veteran's thumb and a flexion deformity of the left fifth digit.  Chronological Record of Medical Care (November 8, 2007).  

The Board also notes that older medical records diagnose the Veteran with arthritis of the left little finger, specifically in the proximal interphalangeal joint.  See, e.g., VA C & P Examination (June 22, 2004); Outpatient Treatment Record from 305th Medical Group (March 25, 2004).  However, given that neither the January 2008 nor August 2011 VA examiners diagnosed the Veteran with arthritis in any of the joints in his left little finger, the probative value of this evidence is uncertain.  

Based on the above evidence, entitlement to compensable disability rating for the Veteran's service connected left little finger disability cannot be granted.  While the Veteran clearly has limitation of motion as a result of his disability, only a non-compensable disability rating can be assigned for any limitation of motion of a little finger under Diagnostic Code 5230.  

Additionally, there was no evidence at either VA examination or in the available outpatient treatment records showing that the Veteran suffers from ankylosis of the left little finger.  The Board also finds that the symptoms and functional impairment noted do not approximate amputation of the involved finger as the Veteran still has retained most function of the hand, albeit limited with some activities.  Such minor limitations cannot reasonably be said to approximate amputation.  Accordingly, ratings under Diagnostic Codes 5227 and 5156 are not warranted.

The Board must also consider whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the Board notes the Veteran's testimony regarding impairment of function in occupational settings, such as mowing the lawn, lifting and gripping objects, pain on moving the finger, and perceived left hand weakness; however, the Board finds the objective clinical findings contained in the examination report of record to be more probative in establishing that the Veteran does not suffer from additional disability due to repetitive use of his left fifth finger or loss of use of his left hand; a higher rating is not warranted on that basis.  VA examinations did not show any loss of strength or dexterity in the left hand on testing and in his addendum, the August 2011 VA examiner opined that although the Veteran's disability could cause difficulty grasping or holding objects, this limitation should not cause loss of use of the left hand.  

The Veteran is credible that he experiences pain with certain activities.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell  v. Shinseki, 25 Vet. App. 32 (2011).  As discussed in detail above, such a level of functional loss is not shown here.

The Board has also considered the evidence that the Veteran has arthritis in the left little finger; however, under Diagnostic Code 5003, a 10 percent disability evaluation will be assigned for arthritis where limitation of motion is non-compensable only for "each major joint or group of minor joints."  As noted above, for the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  The lumbosacral articulation and both sacroiliac joints are considered to be a group of minor joints, ratable on disturbance of lumbar spine functions.  38 C.F.R. § 4.45(f).

As an initial matter, the Board has some question as to whether or not the Veteran actually has arthritis in his left little finger.  The VA examinations in January 2008 and August 2011 did not report any arthritis in the joints of the Veteran's left little finger, and the November 2007 x-ray by the 602nd Medical Group diagnosed the Veteran with a "flexion deformity" of the left fifth digit, but did not indicate any degenerative changes in this finger.  

However, even interpreting the evidence in a manner most favorable to the Veteran, he has been diagnosed with arthritis in only one minor joint, the proximal interphalangeal joint of his left little finger.  While there is evidence that the Veteran may have arthritis in other joints of his left hand, specifically, the thumb, the Veteran is not service connected for a disability affecting that digit.  Thus, the Veteran does not have "multiple involvements of the interphalangeal, metacarpal, and carpal joints of the upper extremities" and his arthritis cannot be said to affect a group of minor joints, as, at best, only one service connected minor joint is affected.  Based on the evidence currently of record, the Board finds that the Veteran does not meet the criteria for a compensable evaluation under Diagnostic Code 5003.  

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional cases where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties, including pain and limitation of motion, are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Finally, the Board notes that while the Board has complained that his service connected disability prevents him from lifting and using tools in his left hand, the Veteran testified at his hearing and the medical evidence reflects that the Veteran is right hand dominant.  Further, the Veteran also testified at his hearing that if he cannot do a task with his left hand, he does it with his right.  Transcript of Hearing at 4 (March 29, 2012).  He does not allege his disability prevents him from obtaining or retaining employment.  Therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability has not been reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

For all the above reasons, a compensable disability rating for service connected residuals of a left little finger injury is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the United States Court of Appeals for Veterans Claims (Veterans Court) clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, finding that VA is not required to tailor § 5103(a) notice to individual Veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in December 2007.  This letter informed the Veteran of what evidence was required to substantiate his claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran submitted private records from the 62nd Medical Group and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The Veteran was afforded a VA medical examination in January 2008 and August 2011.  These examinations thoroughly discussed the nature and severity of the Veteran's disability as well as the functional impairments resulting therefrom.  The examiners relied on sufficient facts and data, provided a rationale for any opinions rendered, and there is no reason to believe that the examiners did not reliably apply reliable scientific principles to the facts and data.  These examination report are adequate for rating purposes.  See 38 C.F.R. § 4.2; Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a compensable evaluation for residuals of a left little finger injury is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


